Citation Nr: 0528920	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  01-00 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to service connection for a skin disorder.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The appellant had service from June 1960 to June 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

In August 2002, a hearing was held before a Veterans Law 
Judge who is no longer with the Board.  That hearing was held 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript 
of the hearing is in the claims folder.  The veteran has been 
informed that he is entitled to a hearing before a sitting 
Veterans Law Judge, however, as the veteran has not responded 
to the offer of another hearing it is presumed that he does 
not wish an additional hearing.   

Following development pursuant to the now invalid provisions 
of 38 C.F.R. § 19.9(a)(2) (2002), the Board remanded this 
case in September 2003.  Thereafter, the RO continued the 
denial of the case and it issued a Supplemental Statement of 
the Case (SSOC) in May 2005.  The case has now been returned 
to the Board for appellate review.


FINDINGS OF FACT

The veteran does not have a chronic eye or skin disorder as a 
result of any inservice injury, incident, or disease.


CONCLUSIONS OF LAW

1.  A chronic eye disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  A chronic skin disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in letters dated 
March 2001 and July 2004, by a November 2000 statement of the 
case (SOC), and by a May 2005 supplemental statement of the 
case (SSOC) fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the 
appellant to submit all pertinent evidence in his possession.  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Hence, VA has fulfilled its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Criteria.  Basic entitlement to disability compensation may 
be established for a disability resulting from personal 
injury suffered or disease contracted in the line of duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993);  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Background.  The veteran claims that he received severe burns 
to his face, chest, and eyes in a gasoline explosion during 
service in 1963.  Service medical records are entirely silent 
as to any gasoline explosions or injuries resulting from such 
an event.  

The veteran's enlistment examination in May 1960, as well as 
his June 1964 separation examination were normal for any eye 
disorder save defective vision.  In August 1961, during an 
eye examination the veteran reported trouble with distant 
vision, but noted that he had never worn glasses.  He was 
subsequently issued glasses.

In March 1999, the veteran filed a claim for an eye disorder, 
and a skin disorder due to a gasoline explosion in service.  
The veteran claimed that he and another soldier were ordered 
to burn some tall grass in a ditch at the rear of his unit's 
perimeter.  He was unaware that the other soldier instead of 
spreading gasoline along the ditch dumped a large amount in 
two areas.  When the veteran lit a torch and entered the 
ditch, the gasoline purportedly caught fire erupting in a 
huge ball of flames that engulfed his face and chest.  An 
explosion hurled him through the air and he sustained a wound 
to the right side of his body.  The veteran stated that his 
face and chest were badly burned and his eyelashes were fused 
together.  The front of his tee shirt was burnt off his body.  
A second explosion knocked him back into the ditch.  He got 
up and reported the incident to his sergeant who told him to 
report to sick bay.  He began to walk to sick bay when 
another soldier offered him a ride. A corpsman cleaned up his 
wounds and applied an ointment to his face and chest.  He was 
then sent back to his unit.  He subsequently lost the outer 
layer of skin on his face.  He alleges that he was not given 
the proper time off to heal, that dust settled in his opened 
wounds, and that he has experienced problems with his facial 
skin as he has aged.  He has developed two cysts under his 
left eye requiring two separate surgeries, and blackheads 
have developed in other areas of his face.  In July 1999, the 
veteran underwent cosmetic surgery at the VA to remove excess 
skin and tissue that developed under his eyes. 

In a May 2000 rating decision the RO denied service 
connection for eye and skin disorders.  In making that 
determination the RO noted that the service medical records 
revealed no evidence of any treatment for an eye injury or 
burns as a result of a gasoline explosion.  The RO noted that 
a review of the outpatient records from the VAMC from October 
1998 to September 1999 revealed a diagnosis of 
blepharochalasis and a blepharoplasty was performed.  The 
records were silent as to any skin injuries, or eye 
conditions as a result of any injuries.

At an August 2002 Travel Board hearing the veteran, in 
essence, repeated the allegations he made in his original 
claim.  He noted that he had not attributed the cysts under 
his eyes to the explosion in service until he began going to 
the VAMC for treatment and someone asked him if anything ever 
happened to him in service.  He then remembered about the 
explosion.  The veteran clarified that the eye disorder which 
he claimed was the cysts which formed about his eyes.  This 
did not affect his vision.  He noted that he had never had 
any physician express an opinion that he or she felt his skin 
or eye disorders were due to the explosions in service.  He 
did not recall any diagnosis of his eye cysts.   

As previously noted, in September 2003, the Board remanded 
this case to the RO to request copies of the veteran's 
treatment and examination records and extracts from the SGO 
pertaining to treatment for extensive skin burns to the 
veteran's upper body area and eyes secondary to a gasoline 
explosion, for the period between April 4, 1963 and October 
16, 1963.   In February 2004, a response was received noting 
that there were no records of any hospital treatment for the 
veteran during that period.  In addition all of his service 
medical records had been sent to the RO.  

The evidence of record includes both VA and private treatment 
records.  There is private medical evidence pertaining to 
recurrent cysts at the left lower eyelid, and in July 1999 he 
was seen for blepharochalasis surgery.  Otherwise there is no 
medical evidence of any complaints or treatments of a skin or 
eye injury.  There are no nexus opinions linking any current 
skin or eye disorder to the veteran's period of service. 

Analysis.  The competent evidence does not reflect that the 
veteran suffered any eye or skin injuries in service.  
Likewise, the competent evidence does not show that the 
veteran has a current skin or eye disorder that is the result 
of disease or injury incurred in service.  The veteran's lay 
opinion to the effect that he has current skin and eye 
disorders which are related to an injury during his military 
service is not competent evidence of such a nexus since lay 
persons are not qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
competent medical evidence that the veteran has current skin 
and/or eye disorders that began during his military service 
or is related to some inservice event, service connection is 
not warranted.

In reaching this decision the Board notes that there are no 
service or post-service medical records reflecting pertinent 
complaints or treatment for any skin disorder.  The earliest 
post-service medical records reflecting pertinent complaints 
or treatment for an eye condition is dated decades after the 
veteran's release from service, and no evidence suggesting a 
continuity of symptomatology since service has been 
demonstrated.  Finally, as noted there is no medical evidence 
which would tend to link a current skin or eye disorder to 
any incident of the veteran's military service.  Hence, the 
claims must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims the doctrine is not for 
application.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for an eye disorder is 
denied.

Entitlement to service connection for a skin disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


